DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figs. 1-3 and claims 1-8, 11-13, 15-18) in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-18 are pending and addressed below. Claims 9-10 and 14 have been withdrawn by Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (WO 9724074 A1), hereinafter Isaacson, in view of Chou (US 20200015876), hereinafter Chou.

Regarding claims 1, 11, and 13, Isaacson teaches an electrosurgery device comprising: 
a handpiece member having a first end, a second end, and at least one of an activation element (trigger 39; p. 7, lines 24-33; p. 10, lines 13-24) for cutting and for coagulation (Fig. 1A); 
a return electrode comprising a conductive hollow tubular member having a first end, a second end contained within the first end of the handpiece member (Fig. 1B: return electrode 55 on outer sheath 17), and a conductive appendage extending from the first end of the conductive hollow tubular member (Fig. 1B: first cutting loop 60); 
an active electrode contained within the handpiece member and the conductive hollow tubular member wherein at least a portion of the active electrode extends beyond the first end of the conductive hollow tubular member to create an open space between the conduct appendage and the portion of the active electrode extending beyond the first end of the conductive hollow tubular member (Fig. 1B: electrodes 18 and 20; second cutting loop 62); 
and an actuator in communication with the active electrode to move the active electrode toward the conductive appendage of the return electrode when at least one of cutting and coagulation is activated (p. 10, lines 13-24).
Isaacson does not teach wherein the actuator is contained within the handpiece member or wherein the actuator is a solenoid. However, Chou teaches a solenoid within a handpiece member to extend an electrode at a distal end ([0592]). 
Isaacson and Chou are considered analogous to the claimed invention because they both disclose electrosurgical devices with an energy delivery assembly comprising at least one electrode at the distal end which can be extended. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Isaacson to include a motorized actuation mechanism comprising a solenoid as taught by Chou. Isaacson states a variety of other length controlling mechanisms known in the art of electrosurgical devices may be used to manipulate the length of the electrodes (p. 10, lines 13-24). Such a modification would merely be a simple substitution of interchangeable actuation mechanisms in order to produce the predictable result of extending an electrode and maintaining contact with a target location (see MPEP 2143). 

Regarding claim 2, the combination of Isaacson and Chou teaches wherein the handpiece member further comprises a hollow area contained therein such that an interior of the conductive hollow tubular member and at least a portion of the hollow area contained within the handpiece together form a smoke evacuation channel (Fig. 1C: second fluid channel).

Regarding claims 3 and 15, the combination of Isaacson and Chou teaches a connection member for connecting the actuator to a smoke evacuation device (Fig. 1A: handle portion 38; p. 9, lines 3-15) for simultaneously activating smoke evacuation when at least one of cutting and coagulation is activated (p. 15: lines 21-28).

Regarding claim 4, the combination of Isaacson and Chou teaches a non-conductive guide member contained within at least a portion of the conductive hollow tubular member such that at least a portion of the active electrode is capable of moving through the non-conductive guide member (Fig. 1C: inner sheath 19).

Regarding claims 5 and 18, the combination of Isaacson and Chou teaches wherein the non-conductive guide member extends across an inner diameter of the conductive hollow tubular member near the first end of the conductive hollow tubular member to create two channels along opposing sides of the non-conductive guide member that are contiguous with an interior of the conductive hollow tubular member that surrounds the active electrode contained within the conductive hollow tubular member (Fig. 1C).

Regarding claim 6, the combination of Isaacson and Chou teaches wherein the active electrode comprises a curve shaped conductive member connected to a conductive rod member (Fig. 1B).

Regarding claim 7, the combination of Isaacson and Chou teaches wherein the curve shaped conductive member comprises a U shaped or V shaped conductive member (Fig. 1B).

Regarding claims 8 and 17, the combination of Isaacson and Chou teaches a non-conductive guide member contained within at least a portion of the conductive hollow tubular member such that at least a portion of the conductive rod member is capable of moving through the non-conductive guide member (Fig. 1C: inner sheath 19).

Regarding claim 12, the combination of Isaacson and Chou teaches an exhaust port connected to the conductive hollow tubular member so that the conductive hollow tubular member may also function as a smoke evacuation channel (Fig. 1A: fluid outlet port 47; p. 7: lines 10-22).

Regarding claim 16, the combination of Isaacson and Chou wherein the handpiece member further comprises a hollow area contained therein such that an interior of the conductive hollow tubular member and at least a portion of the hollow area contained within the handpiece together form a smoke evacuation channel (Figs. 1A and 1c).

Conclusion
Accordingly, claims 1-8, 11-13, and 15-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794